Citation Nr: 1436808	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-41 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability. 

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for psychiatric disability and hearing loss disability in the left ear are addressed in the REMAND that follows the ORDER section of this decision.

In a statement received in August 2011, the Veteran raised the issues of entitlement to service connection for peripheral neuropathy, arthritis and hypertension, as well as a claim for a total rating based on individual unemployability.  Further, the Veteran's outpatient treatment notes from the Columbia VAMC show the Veteran reported he was informed that a past EKG revealed a myocardial infarction.   The Veteran has confirmed Vietnam service.  Thus, the issue of presumptive service connection for ischemic heart disease has been reasonably raised.  These issues have not been addressed by the AOJ; therefore, they are referred to the AOJ for appropriate action.  


FINDING OF FACT

A hearing loss disability of the right ear has not been present at any time during the pendency of this claim. 



CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a March 2008 letter, which was sent prior to the initial adjudication of the claim in August 2008.

The record also reflects that service treatment records and service personnel records have been obtained.  The Veteran submitted several written statements discussing his contentions, as well as private treatment records.  A VA examination was provided in August 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the August 2008 VA medical examination is adequate for adjudication purposes because it provides the results of audiological testing necessary to determine if hearing loss disability was present.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran's service treatment records (STRs) do not show that he was found to have hearing loss disability in the right ear.  

However, the Veteran's DD Form 214 identifies his occupational specialty as Munitions Storage specialist.  In an examination request dated in July 2008, the RO conceded the Veteran was exposed to acoustic trauma sufficient to establish an in-service event. 

Therefore, the central issue in this case is whether the Veteran has a current right ear hearing loss disability that is related to his military noise exposure.

The Veteran has submitted private audiological examination test results that are dated in August 2006 and August 2007.  The methods used to conduct these examinations do not appear to be in compliance with 38 C.F.R. § 4.85(a); however, assuming arguendo these tests were compliant with VA testing standards, the report findings still do not show a hearing loss disability.  This follows because the tests do not show auditory thresholds in any frequency at 40 decibels or greater, and only show one finding greater than 26 decibels, in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  As such, the reports of these examinations fail to show the presence of right ear hearing disability for VA purposes. 

In an August 2008 VA examination, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
25
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  This examination report also fails to show sufficient hearing impairment in the right ear to qualify as a disability for VA purposes.  

There is no other evidence showing the presence of sufficient hearing impairment in the right ear to qualify as a disability for VA purposes.

Accordingly, the Board must conclude that service connection is not warranted for hearing loss disability in the right ear.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.



ORDER

Service connection for a right ear hearing loss disability is denied.


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.

As discussed above, VA has conceded the Veteran was exposed to acoustic trauma sufficient to establish an in-service event. 

An August 2008 VA audiological examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
40
55
50

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  The VA examiner diagnosed left ear sensorineural hearing loss.  The VA examiner reviewed the claims file and opined that the Veteran's current left ear hearing loss was not caused by or the result of military noise exposure.  In sum, the examiner reasoned the Veteran first noticed his left ear hearing loss after his stroke, his in-service examinations were normal, the Veteran was not exposed to direct combat, and the Veteran reported significant post-military noise exposure. 

In a March 2009 notice of disagreement, the Veteran indicated his private treatment records show a left ear hearing loss prior to his 2007 cerebrovascular accident.  In support of his assertions, the Veteran provided the report of a private audiological test that was performed in August 2006.  This evidence refutes, in part, the VA examiner's reasoning.  Further, although the VA examiner indicated the Veteran was not in direct combat, the Board notes this statement has little probative value in supporting the examiner's conclusion.  This follows, because VA conceded military noise exposure by virtue of the Veteran's military occupation.  Therefore, the issue of combat exposure is irrelevant.  Additionally, the examiner indicated the Veteran was exposed to significant post-service noise while working in a textile mill spinning room for 20 years.  However, the Veteran stated he was afforded ear protection during that time.  

The Board concludes another opinion is needed to determine whether the Veteran's current left ear hearing loss disability had its onset in service or is etiologically related to service, to include his conceded in-service noise exposure. 

Relative to the tinnitus claim, in March 2008 the Veteran reported experiencing tinnitus.  The August 2008 VA examiner, however, indicated the Veteran denied any previous or current tinnitus.  It appears the examiner failed to consider the whole record as it relates to the Veteran's claim and disregarded the Veteran's lay account of the condition's presence, as found in the Veteran's March 2008 statement.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, although a medical opinion was requested, the examiner failed to provide a medical opinion in relation to the tinnitus claim.  Additionally, in a March 2009 statement, the Veteran affirmed the presence of tinnitus.  As such, the Board has determined a new VA examination with medical opinion is necessary.

In March 2008, the Veteran filed a claim for service connection for posttraumatic stress disorder, which he relates to incidents that occurred in military service.  The Board has expanded the claim to include all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the Veteran should be provided all required notice in response to the claim for service connection for psychiatric disability other than posttraumatic stress disorder.

The Veteran's DD-214 does show he served in the Republic of Vietnam from September 1971 to April 1972.  Additionally, the Veteran submitted a statement which indicates barracks two companies below his were blown up, resulting in several soldiers deaths.  The Veteran also stated he has experienced symptoms such as violent outbursts, irritability, and avoidance.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

The provisions of the above amendment apply to applications for service connection for PTSD that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, thus the amended regulation applies in this case.  To date, the RO has not informed the Veteran of this new regulation. 

In this case, the Veteran has indicated he experienced a stressful event, which is consistent with the places, types and circumstances of his service in the Republic of Vietnam.  Although not competent to diagnose himself, the Veteran is competent to describe his current symptoms.  The Board finds the Veteran's statement to be credible lay evidence of current symptomatology. 

The Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  Since the evidence presently indicates the Veteran is experiencing persistent symptoms of a disability, which may be related to his reported events experienced in Vietnam, the Board has determined a VA examination is warranted. 

Moreover, since a remand of these claims is required, development to obtain any outstanding records pertinent to the claims should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide all required notice in response to the claim for service connection for psychiatric disability other than posttraumatic stress disorder.  It should also inform the Veteran of the July 2010 amendment of 38 C.F.R. § 3.304(f), and request him to provide any additional stressor statements related to such amendment.

2. The RO or the AMC should also undertake development to obtain any outstanding records pertinent to the Veteran's claims.  

3. Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due at least in part to fear of hostile military or terrorist action during active service should be confirmed or ruled out.  If the examiner determines that PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. The Veteran should be afforded a VA examination by an audiologist or a physician with sufficient expertise to determine the etiology of the Veteran's tinnitus and left ear hearing loss disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's conceded military noise exposure. 

The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


